Appeal by the defendant from a judgment of the Supreme Court, Kings County (Fisher, J.), rendered November 7, 1986, convicting him of criminal possession of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was denied his right to the effective assistance of counsel is without merit. The defendant failed to show that counsel’s failure to make a pretrial motion to suppress physical evidence did not have a strategic or other legitimate explanation (see, People v Rivera, 71 NY2d 705). The defendant further contends that counsel failed to advise him that because he is an illegal alien, a narcotics conviction would subject him to mandatory deportation upon his release from prison (see, 8 USC § 1251 [a] [11]). Even assuming that counsel failed to so advise the defendant, the defendant has failed to show that this would amount to ineffective assistance. The defendant’s status as an illegal alien alone would subject him to deportation, regardless of the disposition of the case. Nor was counsel remiss in not seeking a judicial recommendation against deportation at the time of sentencing inasmuch as such a recommendation is inapplicable where, as here, the alien is convicted of a narcotics offense (see, 8 USC § 1251 [b] [2]). Bracken, J. P., Lawrence, Eiber, Harwood and Rosenblatt, JJ., concur.